TO BE PUBLISHED IN THE OFFICIAL REPORTS

                        OFFICE OF THE ATTORNEY GENERAL
                                  State of California

                                       BILL LOCKYER
                                       Attorney General



                                                :
                  OPINION                       :                   No. 98-1104
                                                :
                       of                       :                   May 5, 1999
                                                :
              BILL LOCKYER                      :
              Attorney General                  :
                                                :
          ANTHONY S. Da VIGO                    :
          Deputy Attorney General               :
                                                :




         THE HONORABLE SPENCER B. BATCHELDER, COUNTY COUNSEL,
COUNTY OF CALAVERAS, has requested an opinion on the following questions:

              1. May a veterans memorial district require a veterans organization to add the
district as a named insured on its insurance policy as a condition of allowing the
organization to use the district’s facilities?

               2. Is a veterans memorial district required to obtain voter approval of
specifically identified park and recreation facility projects it intends to undertake, or is voter
approval required only of the general concept of providing park and recreation facility
projects?

              3. May a veterans memorial district present a single ballot question to obtain
voter approval of a specifically identified park and recreation facility project and voter
approval of a special tax to fund the project?

                                                1                                        98-1104
            4. If a veterans memorial district imposes a special tax, may it exempt
unimproved parcels from the levy?

               5. Must the county board of supervisors approve a veterans memorial district’s
plans for an indoor or outdoor park and recreation facility project prior to a vote of the
electorate on the project?

               6. Does the approval by a county board of supervisors of the plans for an
indoor or outdoor park and recreation facility project prepared by a veterans memorial
district require the filing of an environment impact report by the board?


                                      CONCLUSIONS

              1. A veterans memorial district may by rule or regulation require a veterans
organization to add the district as a named insured on its insurance policy as a condition of
allowing the organization to use the district’s facilities for events of public entertainment or
where an admission fee is charged.

               2. A veterans memorial district is required to obtain voter approval of
specifically identified park and recreation facility projects it intends to undertake.

              3. A veterans memorial district may present a single ballot question to obtain
voter approval of a specifically identified park and recreation facility project and voter
approval of a special tax to fund the project.

            4. If a veterans memorial district imposes a special tax, it may not exempt
unimproved parcels from the levy but may tax such property at a lower rate.

               5. The county board of supervisors must approve a veterans memorial district’s
plans for an indoor or outdoor park and recreation facility project prior to a vote of the
electorate on the project.

              6. The approval by a county board of supervisors of the plans for an indoor
or outdoor park and recreation facility project prepared by a veterans memorial district does
not require the filing of an environmental impact report by the board.




                                               2                                       98-1104
                                              ANALYSIS

            The Legislature has enacted a comprehensive statutory scheme (Mil. & Vet.
Code, §§ 1170-1259)1 governing the creation of veterans memorial districts. Section 1171
provides:

              “A memorial district may be established, maintained, governed, supported,
       and operated in the manner and for the purposes herein provided, and may exercise
       the powers and jurisdiction herein expressly granted or necessarily implied.”

The powers of a district are exercised by a board of directors (§ 1194), consisting of five members
elected by the residents of the district (§ 1197). Section 1191 states:

                 “(a) Every district may do all of the following:

                “(1) Provide and maintain memorial halls, assembly halls, buildings, or
       meetingplaces, together with suitable indoor and outdoor park and recreation
       facilities, including swimming pools, picnic areas, and playgrounds, for the use of
       persons or organizations other than veterans, pursuant to paragraphs (8) and (9), and
       veteran soldiers, sailors, and marines who have honorably served the United States
       in any wars or campaigns recognized by law for the purposes of Section 3 of Article
       XIII of the California Constitution, or for the use of patriotic, fraternal, or benevolent
       associations of those persons. However, no district shall provide and maintain indoor
       and outdoor park and recreation facilities, including swimming pools, picnic areas,
       and playgrounds, unless these projects have been approved by a majority of the voters
       at either the general district election or at a special election called for that purpose.
       The question of whether the district shall provide and maintain indoor and outdoor
       park and recreation facilities may be submitted to the electors of the district by the
       board on its own motion and shall be submitted by the board upon petition signed by
       8 percent of the registered electors of the district, at either the general district election
       or at a special election called for that purpose. If submitted at a special election, the
       election shall be called, conducted, governed, and regulated in the same manner as
       the general district election.

              “All plans for indoor and outdoor park and recreation facilities, including
       swimming pools, picnic areas, and playgrounds, shall be approved initially by the
       board of supervisors.




       1
           Undesignated section references hereinafter are to the Military and Veterans Code.

                                                     3                                            98-1104
        “(2) Purchase, receive by donation, condemn, lease, or acquire real or
personal property necessary or convenient for the construction or maintenance of
halls, buildings, meetingplaces, and facilities, and improve, preserve, manage, and
control these facilities.

         “(3) Purchase, construct, lease, build, furnish, or repair halls, buildings,
meetingplaces, and facilities upon sites owned or leased by the district or made
available to the district, and provide custodians, employees, attendants, and supplies
for the proper maintenance, care, and management of those halls, buildings, meeting-
places, and facilities.

        “(4) Furnish sites for halls, buildings, meetingplaces, or facilities, to be built
either by the district or by or for patriotic, fraternal, or benevolent associations of
veterans, if the funds for these sites are supplied by the district or from other sources.

        “(5) Enter into agreements with county, municipal, school, park, or other
public authorities or agencies conveying, leasing, or making available to the district,
either gratuitously or for compensation, sites upon public land for the construction,
maintenance, and management by the district of assembly or memorial halls,
buildings, meetingplaces, or facilities, and construct and maintain on those sites halls,
buildings, meetingplaces, or facilities.

        “(6) Sell or lease any district property to the highest responsible bidder, as
determined by the board, except as provided by Section 1191.3. The board shall,
prior to any sale, make a call for bids and advertise that call pursuant to Section 6062
of the Government Code in a newspaper of general circulation in the district, inviting
sealed bids for the sale or lease of the property. The board may either accept the
highest responsible bid or reject all bids. The board may require the successful
bidder to file with the board good and sufficient undertaking to be approved by the
board to insure faithful performance of the contract of sale or lease. No sale or lease
shall be transacted, however, if a petition has been filed with the board requesting it
not to enter into the sale or lease of the property.

        “The petitioner shall have affixed to it, as petitioners, the signatures,
indicating place of residence and place of signing, of the electors of the district in a
number equal to at least 10 percent of the votes cast in the district at the last
preceding general election held in the state.

         “If the petition meets these requirements, as determined by the records of the
county clerk or registrar of voters for the county or counties in which the district is
situated, the board either shall not convey the property or shall submit the matter to
the electors of the district to be voted upon at the next primary or general election,
or at a special election called for the purpose of ratifying or rejecting the action of the


                                            4                                             98-1104
        district to sell or lease the property.

                 “(7) Sell or lease any district property to any political subdivision, or portion
        thereof, in which the district is situated for purposes of roads, streets, or highways,
        or for the improvement of roads, streets, or highways, without regard to the highest
        responsible bidder but otherwise meeting the petition requirements of paragraph (6).

                “(8) Adopt, from time to time, reasonable rules and regulations for the use of
        halls, buildings, meetingplaces, and facilities by veterans or by organizations of
        veterans, and to allow the halls, buildings, meetingplaces, and facilities to be used for
        lawful purposes consistent with the objects of this section by persons or organizations
        other than veterans either free of charge or for stated compensation to aid in
        defraying the cost or maintenance of the facilities, if that use will not unduly interfere
        with the reasonable use of the facilities by veterans’ associations.

               “(9) Enter into a joint powers agreement for recreational or senior citizens’
        services within the district.

                 “(b) In conformance with this section, a district may provide recreational
        facilities or services at any location within the district regardless of the location of
        district-owned facilities. A district may not increase its tax levy for the purpose of
        providing recreational services for persons other than veterans unless that increase
        is first approved by a majority of the electors of the district who vote upon the
        proposal.”

We are presented with six questions relating to these statutory powers of a district.

                1.      Adding the District as a Named Insured

                 The first inquiry is whether a district may require a veterans organization to add the
district as a named insured on its insurance policy as a condition of allowing the organization to use
the district’s facilities. We conclude that a district may do so in limited circumstances.

                 Subdivision (a)(8) of section 1191 authorizes a veterans memorial district to “[a]dopt,
from time to time, reasonable rules and regulations for the use of halls, buildings, meetingplaces, and
facilities by veterans or by organizations of veterans . . . .” Under what circumstances, if any, would
the requirement of the naming of the district as an additional insured on an insurance policy be
“reasonable”?

                In Ellis v. Board of Education (1945) 27 Cal. 2d 322, the court examined whether a
school district could require organizations using its facilities to add the district as a named insured
on their insurance policies. By statute the district was authorized to adopt reasonable rules and
regulations governing the use of its facilities but was required to offer the facilities “free” to the


                                                    5                                            98-1104
public, with the school district paying all necessary maintenance expenses. (Id., at pp. 324-325.)
The district could require payment for use of its facilities if the group charged an admission fee for
the event. (Id., at p. 324, fn. 1.) The court pointed out that the insurance requirement would not
insure the district against damage to its property caused by the organizations; rather, it would protect
the district against its own liability for the failure to maintain the facilities in a reasonably safe
condition. (Id., at p. 327.) The court concluded that ordinarily a property owner could pass on the
cost of obtaining its own insurance policy by charging those renting its facilities; however, because
the district was required by statute to pay all necessary maintenance expenses, it could not demand
that it be named as an additional insured on the policies in question. (Id., at pp. 327-328.) “The use
of such property would not be free if the school district required the sponsors of a meeting to share
costs of maintenance and management of the buildings and grounds or any part thereof.” (Id., at p.
328.)

                 In 63 Ops.Cal.Atty.Gen 874 (1980) and again in 72 Ops.Cal.Atty.Gen. 149 (1989),
we examined a similar proposal requiring a city to be named on insurance policies of boat owners
using a city’s lagoon. We concluded that under the governing statutes, the city could obtain its own
insurance policy and pass on the cost to the boat owners by charging a permit fee but that it could
not require the boat owners to add the city as a named insured on the policies.

                 In keeping with Ellis and our prior opinions, we turn to the statutory provisions
governing veterans memorial districts to determine whether an insurance policy requirement may
be imposed. Here, we note that subdivision (a)(8) of section 1191 expressly authorizes a district to
charge “organizations other than veterans . . . to aid in defraying the cost of maintenance of the
facilities.” By implication, a veterans organization may not be charged for maintenance costs under
the principle of expressio unius est exclusio alterius, “the expression of certain things in a statute
necessarily involves exclusion of other things not expressed . . . .” (Henderson v. Mann Theatres
Corp. (1976) 65 Cal. App. 3d 397, 403; accord, Dyna-Med, Inc. v. Fair Employment & Housing Com.
(1987) 43 Cal. 3d 1379, 1391, fn. 13.) While organizations other than veterans could be required to
add the district’s name to their insurance policies, subdivision (a)(8) of section 1191 appears to
suggest otherwise for veterans organizations by omitting any reference to charging them for
maintenance costs.

               On the other hand, in Gridley Camp. No. 104 v. Board of Supervisors (1929) 98
Cal. App. 585, the court examined a related statutory scheme and concluded that veterans
organizations could be charged for maintenance costs with respect to “public entertainment” events.
The court stated:

               “. . . Nor do we see any legitimate objection if any one of the organizations
       using, say, a meeting-room in the building, proposes to use the main auditorium for
       a public function which is in line with a public entertainment rather than within the
       limits of what is ordinarily termed a patriotic assemblage, to the exaction of
       compensation sufficient to cover the expenses attendant upon the use of the
       auditorium on such occasions. For illustration: If any one of the veteran


                                                   6                                           98-1104
        organizations proposes to give a dance, ir cannot be argued that the county would be
        under the obligation of hiring an orchestra; nor if any one of the organizations
        proposes to hold a boxing contest, to hire a referee. And if this is true, we do not see
        how it can be argued that the county would be under obligation to pay for light and
        heat on such occasions . . . .” (Id., at pp. 594-595.)

               Based upon the foregoing case authority, we believe that a “reasonable” rule or
regulation may require a veterans memorial district to be named on insurance policies of veterans
organizations using district facilities with respect to an event of public entertainment or where an
admission fee is charged. In all other situations, the requirement would be unreasonable.

                 In answer to the first question, therefore, we conclude that a veterans memorial
district may by rule or regulation require a veterans organization to add the district as a named
insured on its insurance policy as a condition of allowing the organization to us the district’s
facilities for events of public entertainment or where an admission fee is charged.

                2.      Specificity of Voter Approval Requirement

                The second inquiry is whether a veterans memorial district is required to obtain prior
voter approval of a specifically identified park and recreation facility project it intends to undertake,
or whether voter approval is required only of the general concept of the district providing park and
recreation facilities. We conclude that the former is statutorily required.

                As previously quoted, subdivision (a)(1) of section 1191 contains the following
language:

                 “. . . [N]o district shall provide and maintain indoor and outdoor park and
        recreation facilities, including swimming pools, picnic areas, and playgrounds, unless
        these projects have been approved by a majority of the voters at either the general
        district election or at a special election called for that purpose. The question of
        whether the district shall provide and maintain indoor and outdoor park and
        recreation facilities may be submitted to the electors of the district by the board on
        its own motion and shall be submitted by the board upon petition signed by 8 percent
        of the registered electors of the district . . . .”

The first sentence quoted above suggests that individual projects must be specified in detail for voter
approval, while the second sentence supports the suggestion that only a general concept need be
submitted to the electorate for approval.

               While the term “project” as used in section 1191 has not been expressly defined by
the Legislature, we note that words in a statute are ordinarily construed “ ‘according to the usual,
ordinary import of the language employed in framing them.’ ” (People ex rel. Younger v. Superior
Court (1976) 16 Cal. 3d 30, 43; 81 Ops.Cal.Atty.Gen. 140, 141 (1998).) “Project” commonly


                                                   7                                            98-1104
connotes “a specific plan or design,” “a devised or proposed plan,” or “a planned undertaking.”
(Webster’s New Internat. Dict. (3rd ed. 1961) p. 1813; 60 Ops.Cal.Atty.Gen. 4, 7 (1977).)
Significantly, the words “these projects” are expressed in the plural, not as a singular “concept.” The
second sentence quoted above may be harmonized with the first by having the phrase “provide and
maintain indoor and outdoor park and recreation facilities” refer to individual, specifically identified
projects. Accordingly, we believe section 1191 requires each “specific plan or design” to be
approved by the voters prior to construction or acquisition by the district.

               We conclude in answer to the second question that a veterans memorial district is
required to obtain voter approval of specifically identified park and recreation facility projects it
intends to undertake.

                3.      Presenting Single Ballot Question

               The third inquiry is whether a veterans memorial district may present a single ballot
question in obtaining voter approval of a specifically identified park and recreation facility project
and voter approval of a special tax to fund the project. We conclude that both approval requirements
may be combined into a single ballot question.

                As indicated in response to the second question, a majority of the voters within a
district must approve each park and recreation facility project proposed by the district. In order to
fund construction or acquisition of such a project, a district may impose a “special tax.”2 Section
1192.5 provides in part: “A district may impose a special tax pursuant to [sections 50075-50077]
of the Government Code.” Government Code section 50077 states:

                 “. . . [T]he legislative body of any city, county, or district may, following
        notice and public hearing, propose by ordinance or resolution the adoption of a
        special tax. The ordinance or resolution shall include the type of tax and rate of tax
        to be levied, the method of collection, and the date upon which an election shall be
        held to approve the levy of the tax. The proposition shall be submitted to the voters
        of the city, county, or district, or a portion thereof, and, upon the approval of two-
        thirds of the votes cast by voters voting upon the proposition, the city, county, or
        district may levy the tax.”

                We see no reason why a ballot proposed for the voters of a veterans memorial district
may not combine approval of a specific project with approval of a special tax to fund the project.
If the approval vote is less than 50 percent, the measure would clearly fail, and if it is approved by
a two-thirds vote, the measure would obviously be adopted. The only issue remaining would be the
consequences of, for example, a 55 percent approval vote. Would any of the 55 percent who
approved the project have voted against the project without the special tax provision? That question


        2
         A special tax is a tax levied to fund a specific governmental project or program. (City of Dublin
v. County of Alameda (1993) 14 Cal. App. 4th 264, 281.)

                                                    8                                           98-1104
is unanswerable. Accordingly, we cannot say that in such circumstances the voter approval
requirement of section 1191 would be satisfied even with a 55 percent approval vote. By combining
approval of the project with approval of its source of funding, the two are inextricably entwined. If
the funding source fails, the project fails for purposes of section 1191.

               In answer to the third question, therefore, we conclude that a veterans memorial
district may present a single ballot question in obtaining voter approval of a specifically identified
park and recreation facility project and voter approval of a special tax to fund the project.

                4.      Exemption of Unimproved Parcels

               The fourth inquiry is whether a veterans memorial district may exempt unimproved
parcels from the assessment of a special tax. We conclude that it may not.

                Section 1192.5 provides in part that “. . . special taxes shall be applied uniformly to
all taxpayers or all real property within the district, except that unimproved property may be taxed
at a lower rate than improved property.” There is, of course, a distinction in common parlance
between a tax exemption and a lower rate of tax. A rate of tax does not include zero. Here, section
1192.5 specifies that “all” real property shall be subject to a special tax if one is levied. The statute
does not purport to authorize an exemption of any parcel or class of parcels, and exceptions to the
general provisions of a statute must be narrowly construed. (See City of Lafayette v. East Bay Mun.
Util. Dist. (1993) 16 Cal. App. 4th 1005, 1017; 78 Ops.Cal.Atty.Gen. 192, 195 (1995).) Moreover,
when the Legislature has intended to exempt a parcel from tax, it has done so in unmistakable terms.
(See, e.g., Rev. & Tax. Code, § 205.5 [disabled veteran’s exemption].)

              In answer to the fourth question, therefore, we conclude that when a veterans
memorial district imposes a special tax, it may not exempt unimproved parcels from the levy but
may tax such property at a lower rate.

                5.      Approval of Plans by the Board of Supervisors

               The fifth inquiry is whether the county board of supervisors must approve a district’s
plans for a park and recreation facility project prior to a vote of the electorate on the project. We
conclude that it must.

                As previously quoted, section 1191, subdivision (a)(1) provides in part: “All plans
for indoor and outdoor park and recreation facilities, including swimming pools, picnic areas, and
playgrounds, shall be approved initially by the board of supervisors.” The statute does not expressly
state when the board’s approval is to be obtained except that it is to be “initially.” Is the supervisors’
approval to be obtained prior to submission of the plans to the voters for approval or afterward?

                 In answering this question, we first note that since the board’s approval is to be given
of a project’s “plans,” such approval must necessarily occur before construction or acquisition of the


                                                    9                                           98-1104
facility. Hence, to give some meaning to the term “initially,” the board’s approval must take place
prior to the electorate’s approval. “ ‘[E]very word and phrase employed [in a statute] is presumed
to be intended to have meaning and perform a useful function . . . [and] a construction rendering
some words in the statute useless or redundant is to be avoided.’ [Citation.]” (People v. Contreras
(1997) 55 Cal. App. 4th 760, 764.) If “initially” merely meant prior to construction or acquisition,
it need not be in the statute at all.

               Moreover, the requirement of the board’s approval of the plans is specified in the
statute in the context of the voter’s approval of the project. The term “initially” in such
circumstances indicates that the board’s approval is to take place before the vote of the electorate.

               Finally, as between the two choices of which approval should come first, it appears
more reasonable that the Legislature intended for the board to first approve the plans. Without
approval of the plans by the board, the district need not go through the expense and effort of holding
an election. Statutes are to be interpreted to provide a reasonable and practical result if possible.
(California Correctional Peace Officers Assn. v. State Personnel Bd. (1995) 10 Cal. 4th 1133, 1147;
Harris v. Capital Growth Investors XIV (1991) 52 Cal. 3d 1142, 1165-1166; Regents of University
of California v. Superior Court (1970) 3 Cal. 3d 529, 536-537.)

                In answer to the fifth question, therefore, we conclude that the county board of
supervisors must approve a veterans memorial district’s plans for an indoor or outdoor park and
recreation facility project prior to a vote of the electorate on the project.

                6.      Filing of an Environmental Impact Report

                 The final inquiry is whether the approval by the count board of supervisors of a
district’s plans for an indoor or outdoor park and recreation facility project requires the filing of an
environmental impact report by the board. We conclude that it does not.

                 The California Environmental Quality Act (Pub. Resources Code, §§ 21000-21178;
“CEQA”) requires public agencies to file an environmental impact report for any project they intend
to carry out or approve that may have a significant effect on the environment. (Pub. Resources Code,
§ 21151, subd. (a).) When a project is to be carried out or approved by two or more public agencies,
the determination whether the project may have a significant effect on the environment is to be made
by the “lead agency.” (Pub. Resources Code, § 21165.) The term “lead agency” refers to the public
agency that has the principal responsibility for carrying out or approving the project. (Pub.
Resources Code, § 21067.) The term “public agency” includes a district. (Pub. Resources Code,
§ 21063.)

                 Here, the project must be initially approved by the county board of supervisors, but
it is the veterans memorial district that must carry out the project. Which of these two agencies is
required to act as the lead agency for purposes of preparing an environmental impact report?



                                                  10                                           98-1104
                The Legislature has conferred upon the Office of Planning and Research the authority
to adopt guidelines implementing CEQA, including specifying the procedures and criteria for
designating a lead agency. (Pub. Resources Code, §§ 21083, 21087.) The administrative regulations
provide in part:

              “Where two or more public agencies will be involved with a project, the
       determination of which agency will be the lead agency shall be governed by the
       following criteria:

               “(a) If the project will be carried out by a public agency, that agency shall
       be the lead agency even if the project would be located within the jurisdiction of
       another public agency.” (Cal. Code Regs., tit. 14, § 15051.)

Since here the veterans memorial district would be responsible for carrying out the proposed project,
the district would be required to prepare the environmental impact report for the project under the
CEQA guidelines. The approval of the plans by the board of supervisors does not itself trigger the
filing requirement in such circumstances.

               In answer to the sixth question, therefore, we conclude that the initial approval by the
county board of supervisors of the plans for an indoor or outdoor park and recreation facility project
prepared by a veterans memorial district does not require the filing of an environmental impact report
by the board.

                                              *****




                                                  11                                          98-1104